                                             Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 1 of 17
JS 44 (Rev 06/17)                                                                      CIVIL COVER SHEET
The JS 44 c1vtl cover sheet and the mformatton contamed herem neither replace nor supplement the filmg and service of pleadm&s or other papers as reqmred by law, except as
proVIded by local rules of court This form, approved by the Judtctal Conference of the Umted States m September 1974, ts required for the use of the Clerk of Court for the
purpose of imttating the civil docket sheet. (SEE INSTRUC170NS ON NEXI' PAGE OF 11lIS rORM}

I. (a) PLAINTIFFS                                                                                                             DEFENDANTS
William Garcia                                                                                                             Vertical Screen, Inc.

    (b)    County of Residence ofFrrst Listed Plamtlff                          Montgomery ~o PA                              County of Residence ofFITSt Listed Defendant                         Bucks Co PA
                                         rEXCEPT IN U.S PLAINTIFF CASES)                                                                                     (IN US PLAINTIFF CASE'S ONLY)
                                                                                                                              NOTE.     IN LAND CONDEMNATION CASES, USE TIIE LOCATION OF
                                                                                                                                        TIIE TRACT OF LAND INVOLVED

     (C)   Attorneys {Firm Name, Address. and Telephone Number)                                                                Attorneys (If Known)

David J Cohen. Stephan Zouras LLP                                                                                           N/A
604 Spruce Street, Phila .. PA 19106 / (215) 873-4836

II. BASIS OF JURISDl~NfPlacea11 ''X''mOneBox0n1yJ                                                            III. CITIZENSIDP OF PRINCIPAL PARTIES{Placean "X" inOneBoxforPlaintiff
                                                                                                                         (For Diversity Cases Only)                                                   and One Box for Defendant)
n   I    U .S Government                           ~ 3       era! Quesuon                                                                            PTF                DEF                                          PTF      DEF
            Plamtiff                                        (US Government Not a Party)                             Citizen of This State            tX l               QI( I     Incorporated or Pnnctpal Place      0 4     ('J 4
                                                                                                                                                                                    of Business In This State

::J 2 CS. Government                               G4     Diversity                                 \               ClbZen of Another State          CJ 2               ,     2   Incorporated and Pnnc1pal Place           n   5   ('J 5
            Defendant                                       (Indicate Citizenship ofParttes in Item'fII)                                                                             of Busmess In Another State

                                                                                                                    CibZen or Subject of a           ('J 3              ('J   3   Foreign Nanon                             n   6   :::J 6
                                                                                                                      Forcum Countrv
IV NATUREOFSUIT (Place an "X" in One Box Only)                                                                                                                           Click here for Nature of Suit Code Descnntions.
           .}.                 ~ii.wR5$"~·'1' ~.     :.    ,.         ...   \                .
                                                                                     s~~ .~ "~},""~
                                                                                                           """•     .,~~M ·~RJIE             NAI>"""':   ~   ',.   ""                     w,;                 iQ                         "·"·
CJ I IO Insurance                        PERSONAL INJURY                       PERSONAL INJURY            ::1 625 Drug Related Set.z11re                 n  422 Appeal 2s use 158                    n      375 False Claims Act
(J  120 Manne                       n 3IO Airplane                        rJ 365 Personal Injury ·                  of Property 21 USC 881               '1 423 Withdrawal                           n      376Qw Tam(31 use
0   130 Miller Act                  n 31 5 Auplane Product                          Product L1ab1ltty     n 690 Other                                           28 csc 157                                      3729(a))
::J 140 Negottable Instrument                 Ltabthty                    n 367 Health Ca.rel                                                                                                        (J     400 State Reapportionment
a   150 Recovery of Overpayment (J 320 Assault, Libel &                            Pbarmaceuttcal                                                                  PMOPEu:·.1;,.v lllGH ·~ %.~       a        o
                                                                                                                                                                                                            41 Antt1rust
          & Enforcement of Judgment           Slander                              Personal Injury                                                       n   820 Copynghts                           :::J   430 Banlcs and Banlong
::J l 5 I Medicare Act                         n
                                         330 Federal Employers'                    Product Ltablhty                                                      ::J 830Patent                               ::1    450 Commerce
0   152 Recovery of Defaulted                 L1ab1lity                   n 368 Asbestos Personal                                                        ::J 815 Patent - Abbrevtated                n      460 Deportatton
          Student Loans             n HOManne                                       Injury Product                                                               New Drug Apphcatton                 0      470 Racketeer Influenced and
          (Excludes Veterans)       CJ 345 Manne Product                            Ltab1hty                                                             ::J 840 Trademark                                      Corrupt Orgamzattoos
a   153 Recovery of Overpayment               Liability                       PERSONAL PROPERTY ~l ""~-~;;;rlfAJJOR:'U' •.,,,, ';• •                      ""~                       <Mi!j            0      480 Consumer Credit
          ofVetenm"s Benefits       n 350 Motor Vebicle                   ::J 370 Other Fraud             l2J; 710 Fall' Labor Standards                 n 861 HIA (l395ft)                          CJ     490 Cable/Sat TV
::J 160 Stockholders' Swts          :::J 355 Motor Vehicle                :::J 371 Truth m Lending                  Act                                  0 862 Black Lung (923)                      n      850 Secunttes/Commochttes/
CJ  190 Other Contract                       Product L1abihty             n 380 Other Personal            n 720 Labor/Management                         ::J 863 DfWC/DIWW (405(g))                             Exchange
CJ  I 95 Contract Product Ltab1hty  CJ 360 Other Personal                          Property Damage                  Relattous                            LI 864 SSID Title XVI                       n      890 Other Statutory ActtOflS
n   196 Franchise                            In.Jury                      n 385 Property Damage           ::J 740 Rllllway Labor Act                     ::J 865 RSI (405(g))                        ::1    891 Agncultural Acts
                                    n 362 Personal lnJUry -                        Product Ltabthty       n 751 Farruly and Medical                                                                  n      893 Envtroml1Clllal Matters

L
    .                                        Medical MalnrnciJr.e
                     l'EQ'llll',llc.t"""~' • 1-"f!Wlll:Ril'I~·
                                                                      ,,_
                                                                                                                    Leave Act
                                                                                 SQN•·...,..••!flTlON"'" n 790 Other Labor L1ttgatton                    --·~FEDE"'"'"'""-DSm~"·
                                                                                                                                                                                                     ::J    895 Freedom oflnformatton
                                                                                                                                                                                                                Act
0 210 Land Condemnatton                     CJ 440 Other Civtl Rights          Habeas Corpas:             n 791 Employee Rettrernent                     n   870 Taxes (U.S. Plamttff                a      896 Arbttratton
a    220 Foreclosure                        ::J 441 Voting                CJ 463 Aben Detatnee                     Income Secunty Act                             or Defendant)                      n      899 Admimstrattve Procedure
n    230 Rent Lease & EJectment             ::1 442 Employment            n 510 MottOflS to Vacate                                                       ('J 871 IRS-Thtrd Party                                Act/Revtew or Appeal of
n 240 Torts to Land                         n 443 Housmg/                          Sentence                                                                       26 use 7609                                   Agency Decmon
::J 245 Tort Product Liab1hty                       Accommodattous        ::J 5 30 General                                                                                                           n      950 Coostttuttonahty of
:::J 290 All Other Real Property            n 445 Amer w!Disab1httes . n 535 Death Penalty               I? .-;MMMIG~'Jt~,                                                                                      State Statutes
                                                    Employment                 Other:                     n 462 Naturaltzatt.on Apphcatton
                                             n 446 Amer w!Dtsab1httes . n 540 Mandamus & Other CJ 465 Other hnmtgration
                                                    Other                 n 550 Ctvit Rights                       Acttons
                                             n 448 Education                     a
                                                                               555 Prison Condltton
                                                                          n 560 Civil Detamee ·
'\                                                                                 Condittons of
                                                                                   Confinement

v.       ORIGIN {Place an            "X" in One Box Only)
~I        Ongmal               02       Removed from                  ::J 3      Remanded from              ::J 4   Remstated or       CJ    5   Transferred from                 ::J 6   Multtdtstnct             CJ   8 Muludtstnct
          Proceedmg                     State Court                              Appellate Court                    Reopened                     Another D1stnct                          L1ttgat1on -                    L1ttgauon ·
\    J                     /                                                                                                                     (specify)                                Transfer                        Direct Ftle

\. ~
VI. "l:AUSE OF ACTION
                                                     Cite the U.S. Civil Statute under winch you are fihng (JM 11ot die jarislli<:tiHtll -
                                                     FLSA 29 U S.C Sec. 201 et sea
                                                                                                                                                                   a11less <iiversily):




                                                                                                                                                                                                   f /JI:' \1
                                                     Bnef descnption of cause·
                                                     Failure to pay overtime waQes
VII. REQUESTED IN     l5i CHECK IF THIS IS A CLASS ACTION                                                              DEMANDS                                                  CHECK YES only         demanded           complamt.
     COMPLAINT:            UNDER Rt:LE 23, F R.Cv P                                                                                                                             JCRY DEMAND                        Yes1     CJNo

VIII. RELATED CASE(S)
                         (See mstructions)
                                                                                                                                                                                                  I /
                                                                                                                                                                                                  1kil.
DATE
      IFANY                                JUDGE    NIA
                                                                                     SIGNATURE OF ATTORNEY OF RECO~
                                                                                                                                                                   DOCKET          NUMBER
                                                                                                                                                                                                   ··-
November 1, 2018
FOR OFFICE USE ONLY

    RECEIPT#                             AMOlJNT                                         APPL YING IFP                                       JUDGE
                               Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 2 of 17
                                                           UNITED STATES DISTRICT COURT
                                                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                         DESIGNATION FORM
                   (to be used by counsel or pro se platnttff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plamtiff:                                             400 Easton Road, Horsham Pa 19044

Address of Defendant:                            251 Veterans Way, Warminster, PA 18974
                                                        - ------- ------- -·-----
                                                                           ..


Place of Accident, Incident or Transaction: _. _ _ _ _ _ _ . ___ _  Bucks Co. PA


RELATED CASE, IF ANY:
Case Number~ _ _ _ _              _N_fA
                                      ______ _                 Judge: _____ _              N/A
                                                                                         ------         -   ----            Date Termmated.

Ctvd cases are deemed related when Yes is answered to any of the followmg questions:

I.   Is thts case related to property included m an earlier numbered swt pending or within one year
     previously tenrunated action in thts court?

2.   Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor swt
     pending or wtthm one year prevtously temnnated action m thts court?

3.   Does thts case involve the vahdity or mfrmgement ofa patent already m suit or any earher
     numbered case pendmg or within one year prevtously terminated action of this court?

4.   Is thts case a second or successive habeas corpus, social secunty appeal, or pro se civtl nghts
     case filed by the same md1vtdual?
                                                                                                                                YesD
I certify that, to my knowledge, the wtthm case
this court except as noted above.
DATE.    November 1_,}018 __
                                                                                                                                           Attorney ID #(if applicable)


CML: (Place a ..Jin one category only)

A.          Federfll Question C11Ses:                                                      B.    Diversity Jurisdiction C11ses:

D          lndemmty Contract, Marine Contract, and All Other Contracts                    D      i.    Insurance Contract and Other Contracts
D          FELA                                                                           D 2.         Airplane Personal Injury
D          Jones Act-Personal Injury                                                      D 3.         Assault, Defamation
D          Antitrust                                                                      D 4.         Marine Personal Injury
                                                                                          D s.
B          Patent
           Labor-Management Relations
           Ctvtl Rights
                                                                                          D 6.
                                                                                          D 7.
                                                                                                       Motor Vehicle Personal Injury
                                                                                                       Other Personal lnjury{Pleasespecify) _ _ _ _ _ _ _ _
                                                                                                       Products Liab1hty
           Habeas Corpus                                                                  D s.         Products Liability - Asbestos
           Secuntles Act(s) Cases                                                         D 9.         All other D1vers1ty Cases
           Social Security Revtew Cases                                                                (Please specify)_ - - - - - - - _ _ _ _ _ _ _ _ _ _ _ _
           All other Federal Question Cases
           (Please specify) _ _  ___!:!:_SA. 29 U ~--C Sec. 201 et seg__




                                                                            ARBITRATION CERTIFICATION
                                                 (I'he effect of this certtficatton ts to remove the case from e/igibtltty for arbttratton.)

                      __   _    __       _   _ _ _ _ ,counsel of record or prose plamttfl; do hereby certify·


            Pursu t to Local CIV11 Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
            excee the sum of $150,000 00 exclusive of interest and costs




                                                            -~----      Attorney-at-Law I Pro Se Plaintiff
                                                                                                                                               PA 74070
                                                                                                                                          Attorney ID #(if app/tcable)

NOTE. A tnal de novo will be a tnal by Jury only 1f there bas been comphance with F RC. P 38

Ch 609 (5aOJ8)
              Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 3 of 17



/~
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM

      W ~ \\ \ C\\fv'\      ~J'C \~                                          CIVIL ACTION

                       v.
                                                                             NO.    I ~ - it 118
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration -- Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management- Cases that do not fall into any one of the other tracks.



                                ~x~cl J.(dhQ:\
Date                               Attorney-at-law                       Attorney for
                                 312.-?~~-l'.'.)~0                    c\co\r.€.1\ @s+~ e~~"" '2<Nt&i~ ,C"OVl-1
Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
             Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 4 of 17




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                          )
WILLIAM GARCIA,                                           )
for himself and all others similarly situated,            )       Case No.
                      Plaintiff,                          )
                v.                                        )
                                                          )
VERTICAL SCREEN, INC.,                                    )       JURY TRIAL DEMANDED
              Defendant.                                  )
~~~~~~~~~~~~~~~~~->

                       COLLECTIVE I CLASS ACTION COMPLAINT

       William Garcia (..Plaintiff'), by and through his undersigned counsel, hereby makes the

following allegations against Vertical Screen, Inc. ("Defendant") concerning his acts and status

upon actual knowledge and concerning all other matters upon information, belief and the

investigation of his counsel:

                                  NATURE OF THE ACTION

        I.       Plaintiff brings this action to redress common policies and practices by which

Defendant requires all of its full-time, hourly Researchers and Team Leaders to perform work-

related tasks before their daily time is tracked and allows department managers or supervisors to

"shave" time off hourly Researchers' and Team Leaders' recorded time to reduce the Company's

labor costs. Together, Defendant's practices violate the Fair Labor Standards Act of 1938, 29

U.S.C. §§ 201, et seq. ("FLSA") and the Pennsylvania Minimum Wage Act of 1968, 43 P.S. §§

333.101, et seq. ("PMWA'') by failing to accurately record employees' work time and knowingly

denying them overtime premium wages for hours they actually work.

                                 JURISDICTION AND VENUE

       2.        This Court has jurisdiction over this action pursuant to 29 U.S.C. §216(b ), which


                                                 1
             Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 5 of 17




provides that suit under the FLSA "may be maintained against any employer ... in any Federal or

State court of competent jurisdiction." This Court also has jurisdiction over this action pursuant

to 28 U.S.C. §I 331 because Plaintiff asserts a claim arising under the FLSA.

        3.      This Court has supplemental jurisdiction over Plaintiffs PMWA claim pursuant to

28 U.S.C. § 1367, because this claim arises from the same occurrences and transactions as

Plaintiff's FLSA claim (i.e., Defendant's failure to pay overtime wages) and these underlying facts

are so related to Plaintiffs PMWA claim as to form part of the same case or controversy.

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 139l(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this District: Plaintiff

and Defendant both reside in this District, Plaintiff worked for Defendant in this District and

suffered the losses at issue in this District, Defendant has significant business contacts in this

District, Defendant is alleged to have engaged in the wrongful conduct at issue in this District, and

actions and omissions giving rise to Plaintiffs claims occurred in this District.

                                           THE PARTIES

        5.      Plaintiff is an individual who resides in Horsham, PA (Montgomery Co.). From

August 2013 to August 2018, Plaintiff worked as a full-time, hourly employee in Defendant's

Public Records Department. Plaintiff was one of about 900 hourly-paid Researchers and Team

Leaders at Vertical Screen, Inc. whose daily work involves running pre-employment background

checks in various databases (court records, criminal records, education records, employment

records, etc ... ) for people applying for work with Defendant's clients. See https:llwww. vertical

screen.com/our-story!. Plaintiff is personally familiar with, and has been personally affected by,

the policies and practices described in this Complaint and has signed and filed a Consent Form to

join this litigation. See Exhibit A.



                                                   2
            Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 6 of 17




       6.      Defendant is a "family" of four entities in business under the same ownership since

1989 and with a single headquarters in Warminster, PA (Bucks Co.).                See https:llwww.

verticalscreen.coml.   Defendant's business is comprised of three "subsidiaries" that provide

specialized applicant screening services, the Business Information Group (financial services),

Certiphi Screening (healthcare) and True Screen (general business, non-profits and schools) and

Fieldprint, a "sister company" that provides fingerprinting and identity services. See https:llwww.

verticalscreen.comlwhy-verticalscreen/. Throughout the relevant period, Defendant has controlled

all of the significant business functions of the entities in its "family", including: setting and

implementing the work, timekeeping and compensation policies and practices at issue in this

matter, providing training on these policies and procedures, tracking employees' hours worked

and setting and paying its employees' wages.

                                   BACKGROUND FACTS

       7.      Defendant employs hourly-paid Researchers and Team Leaders to run pre-

employment background checks in various databases (court records, criminal records, education

records, employment records, etc ... ) for people applying for work with Defendant's clients.

       8.      Defendant maintains common timekeeping and compensation policies and

practices for all hourly-paid Researchers and Team Leaders that include:

               a.       Requiring them to spend about IO minutes per day to log-in on a
       computer to access the ADP timekeeping system, log-in to the ADP timekeeping
       system, address hardware and software problems that often require them to perform
       updates, reconfigure passwords and/or repeat the log-in process one or more times
       until their log-in is accepted - at which point the system starts tracking their time,
       or;

               b.      Requiring them to spend about 15 minutes per day on days they are
       unable to access the ADP timekeeping system, going through the failed log-in
       process described above and then writing an e-mail to their supervisor describing
       their log-in problems and advising they are at work - at which point their supervisor
       uses their e-mail time-stamp as their start-time for the day in the ADP system; and


                                                 3
            Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 7 of 17




               c.      Allowing department managers and/or supervisors to "shave" one
       to two hours per month off their recorded work time to reduce the Company's labor
       costs and, when occasionally caught by an employee, to attribute this difference to
       a "glitch" in the ADP system.

       9.       During his employment, Mr. Garcia was regularly scheduled to work 40 hours per

week running pre-employment background checks for people applying for work with Defendant's

clients. Mr. Garcia experienced delays and problems logging-in to Defendant's timekeeping

system almost every day, including: having to wait for other employees to log-out of the ADP

system before he could log-in, having to wait for the computer to load, having to wait for the ADP

system to load, having to update or reconfigure his password, experiencing a failed log-in and

having to re-start the log-in process, being unable to log-in, having to send his supervisor an e-

mail describing his log-in problems. Mr. Garcia believes these problems, which took I 0-15

minutes per day to work around, resulted in about two to four hours of unpaid time each month.

Further, by comparing the number of hours he worked to the number of hours for which he was

paid, Mr. Garcia also believes Defendant regularly "shaved" about one to two hours per month off

his weekly work time and failed to pay him any wages for these hours, thus reducing the

Company's labor costs.

       I 0.     Mr. Garcia and other employees regularly communicated with their supervisors,

department managers and the human resources department about problems with Defendant's log-

in policies and procedures, including that they were regularly going unpaid for time they had to

spend logging-in to Defendant's computer and timekeeping systems each day.           In response,

Defendant's supervisors and managers simply responded that this is how the Company works and

did not do anything to address or fix the problem.

       11.      Mr. Garcia and other employees regularly communicated with their supervisors,

department managers and upper management about hours being "shaved" from their weekly work


                                                4
          Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 8 of 17




time.   In response, Defendant's supervisors and managers either downplayed the issue, or

suggested there could be a "glitch" in the timekeeping or payroll systems and offered to look into

it. Despite these statements, Defendant's supervisors and managers did not do anything to address

or fix the problem.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

        12.    Plaintiff brings his FLSA claim on an opt-in, collective basis pursuant to 29 U.S.C.

§ 2 l 6(b) for himself and all people who have worked as full-time, hourly Researcher or Team

Leader for Defendant in any workweek during the maximum limitations period (the "FLSA

Collective"). Plaintiff reserves the right to amend this definition as necessary.

        13.    Plaintiff belongs to the FLSA Collective, because he worked as an hourly paid

Team Leader for Defendant during the relevant period.

        14.    The FLSA Collective is "similarly situated," as defined by 29 U.S.C. § 216(b),

because its members worked under similar terms and conditions, in similar jobs and were subjected

to the common, Company-wide policies and practices described herein.

        15.    Plaintiff and the FLSA Collective do not meet any test for exemption under the

FLSA.

        16.    Plaintiff estimates that the FLSA Collective, including both current and ex-

employees over the relevant period, include about 900 members. The precise number of FLSA

Collective members should be available from Defendant's personnel, scheduling, time and payroll

records, and from input received from the collective group members as part of the notice and "opt-

in'' process provided by 29 U.S.C. §216(b).




                                                 5
          Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 9 of 17




                     PENNSYLVANIA CLASS ACTION ALLEGATIONS

        17.    Plaintiff brings his PMWA claim on an opt-out, class action basis pursuant to Fed.

R. Civ. P. 23 for herself and all Pennsylvania residents who have worked as full-time, hourly

Researcher or Team Leader for Defendant in any workweek during the maximum limitations

period without receiving all overtime wages due for all of the overtime hours they worked (the

"PA Class"). Plaintiff reserves the right to amend this definition as necessary.

        18.    Plaintiff is a member of the PA Class because he is a Pennsylvania resident who

worked as a full-time hourly Team Leader for Defendant during the relevant period and did not

receive all overtime wages due for all of the overtime hours he worked.

        19.    Class treatment of Plaintiff's PMWA claim is appropriate because the PA Class

satisfies the requirements of Fed. R. Civ. P. 23.

       20.     The PA Class is so numerous that joinder of all its members would be

impracticable. Defendant has about 900 employees who fit the PA Class definition, meaning that

joining all o.ftheir claims would be impracticable.

       21.     Plaintiff's claims are typical of the claims belonging to the PA Class. Plaintiff is

similarly-situated to the PA Class because he worked for Defendant under the common policies

and procedures identified above, and was denied legally-required wages for his work as a result of

Defendant's common course of wrongful conduct.

       22.     There are material questions oflaw or fact common to the members of the PA Class

because, as discussed throughout this filing, Defendant engaged in a common course of conduct

that violated the PA Class members' legal rights. The legality of Defendant's policies will be

demonstrated by applying generally applicable legal principles to common evidence.            Any

individual questions Plaintiffs claims present will be far less central to this litigation than the



                                                    6
        Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 10 of 17




numerous common questions of law and fact, including:

              a.      whether Plaintiff and the PA Class have been subjected to
       materially-identical timekeeping and compensation policies;

              b.      whether Defendant maintains policies or procedures to keep
       accurate, contemporaneous records of the hours worked by Plaintiff and the PA
       Class

               c.      whether Defendant maintains policies or procedures to ensure that
       Plaintiff and the PA Class are properly paid for all hour they actually work;

               d.     whether Defendant requires Plaintiff and the PA Class to spend
       about I 0 minutes per day logging-in on a computer to access the ADP timekeeping
       system, logging-in to the ADP timekeeping system, addressing hardware and
       software problems that often require them to perform updates, reconfigure
       passwords and/or repeat the log-in process one or more times until their log-in is
       accepted - at which point the system starts tracking their time;

               e.     whether Defendant requires Plaintiff and the PA Class to spend
       about 15 minutes per day on days they are unable to access the ADP timekeeping
       system, going through the failed log-in process and then writing an e-mail to their
       supervisor describing their log-in problems and advising they are at work - at which
       point their supervisor uses their e-mail time-stamp as their start-time for the day in
       the ADP system;

              f.      whether Defendant allows department managers and/or supervisors
       to "shave" one to two hours per month off Plaintiff's and the PA Class' recorded
       work time to reduce its labor costs;

             g.    whether Defendant denied Plaintiff and the PA Class overtime
       premium wages owed under the PMW A; and

              h.      whether Defendant should be required to pay compensatory
       damages, liquidated damages and/or attorneys' fees and costs, or enjoined from
       continuing the wage and hour violations alleged in this Complaint.

       23.     Plaintiff will fairly and adequately assert and protect the interests of the PA Class

because: there is no apparent conflict of interest between Plaintiff and the PA Class; Plaintiff's

counsel have successfully prosecuted many complex class actions, including state-law wage and

hour class actions, and will adequately prosecute these claims; and Plaintiff has adequate financial

resources to assure that the interests of the PA Class will not be harmed because his counsel has


                                                 7
         Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 11 of 17




agreed to advance the costs and expenses of litigation on the Class' behalf contingent upon the

outcome of this litigation consistent with Pa. R. Prof. Conduct 1.8(e)(I).

        24.     Allowing this action to proceed as a class action will provide a fair and efficient

method for adjudication of the issues presented by this controversy because issues common to the

PA Class predominate over any questions affecting only individual members; no difficulties are

likely to be encountered in the management of this litigation as a class action; and the claims

addressed in this Complaint, which presently appear to involve approximately 2-4 hours' of unpaid

overtime wages per month per employee, are not too small to justify the expenses of class-wide

litigation, nor are they likely to be so substantial as to require the litigation of individual claims.

        25.     Allowing Plaintiff's PMW A claim to proceed as a class action will be superior to

requiring the individual adjudication of each PA Class member's claim, since requiring several

hundred hourly-paid employees to file and litigate individual wage claims will place an undue

burden on the PA Class members, Defendant and the Courts. Class action treatment will allow a

large number of similarly-situated persons to prosecute their common claims in a single forum

simultaneously, efficiently and without the unnecessary duplication of effort and expenses if these

claims were brought individually. Moreover, as the damages suffered by each PA Class member

are relatively small, the expenses and burdens associated with individual litigation would make it

prohibitively impractical for them to bring individual claims. Further, the presentation of separate

actions by individual PA Class members could create a risk for inconsistent and varying

adjudications, establish incompatible standards of conduct for Defendant and/or substantially

impair or impede the ability of the PA Class members to protect their interests.

        26.     Allowing Plaintiff's claims to proceed as a class action is also appropriate because

Pennsylvania's wage laws expressly permit private class action lawsuits to recover unpaid wages.



                                                   8
         Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 12 of 17




                                          COUNT I
                                  VIOLATION OF THE FLSA
                                    Unpaid Overtime Wages

        27.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

        28.     Defendant is an "employer" as defined by 29 U.S.C. § 203(d).

        29.     Plaintiff and the FLSA Collective are "employees" as defined by 29 U.S.C. §

203(e)(l).

        30.     The wages Defendant paid to Plaintiff and the FLSA Collective are "wages" as

defined by 29 U.S.C. § 203(m).

        31.     Defendant is an "enterprise engaged in commerce" within the meaning of29 U.S.C.

§ 203(s)(l)(A).

        32.     29 U.S.C. § 216(b) expressly allows private plaintiffs to bring collective actions to

enforce employers' failure to comply with the FLSA's requirements.

        33.     Throughout the relevant period, Defendant has been obligated to comply with the

FLSA's requirements, Plaintiff and the FLSA Collective members have been covered employees

entitled to the FLSA's protections, and Plaintiff and the FLSA Collective members have not been

exempt from receiving wages required by the FLSA for any reason.

        34.     29 U.S.C. § 207(a)(l) requires employers to pay their employees an overtime rate,

equal to at least I Yi times their regular rate of pay, for all hours worked in excess of 40 hours per

week.

        35.     Defendant has intentionally violated this provision of the FLSA with respect to the

FLSA Collective by maintaining common timekeeping and compensation policies and practices

that include: failing to maintain accurate, contemporaneous records of the FLSA Collective



                                                  9
          Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 13 of 17




members' work; requiring the FLSA Collective members to regularly spend between IO and 15

minutes per day on unpaid work (logging-in to a work computer, logging-in to Defendant's ADP

timekeeping system, addressing hardware and software problems, performing updates,

reconfiguring passwords, e-mailing their supervisor to describe their log-in problems); allowing

department managers and/or supervisors to "shave" one to two hours per month off their recorded

work time to reduce the Company's labor costs; and thereby failing to pay them all wages owed,

including overtime premium wages.

        36.     By engaging in this conduct, Defendant has acted with willful and/or reckless

disregard for Plaintiffs and the FLSA Collective members' rights under the FLSA.

       37.      Plaintiff and the FLSA Collective members have been harmed as a direct and

proximate result of Defendant's unlawful conduct because they have been deprived of overtime

premium wages owed for overtime-eligible work they performed and from which Defendant

derived a direct and substantial benefit.

        38.     For all the reasons stated above, Plaintiff and the FLSA Collective members are

similarly situated individuals within the meaning of the FLSA, 29 U.S.C. §216(b).

                                         COUNT II
                                 VIOLATION OF THE PMWA
                                   Unpaid Overtime Wages

        39.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

        40.     Defendant is a covered employer required to comply with the PMW A's mandates.

       41.      Plaintiff is seeking to recover "wages" as that term is defined by the PMWA.




                                                10
        Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 14 of 17




       42.     Plaintiff and the PA Class are employees entitled to the PMW A's protections, and,

during the relevant period, were not exempt from receiving wages payable under the PMW A or

its enabling Regulations for any reason.

       43.     PMWA Section 4(c) requires employers to pay their employees overtime

compensation of"not less than one and one-half times the employee's regular rate" for all hours

worked over 40 in a given workweek. See 43 P.S. § 333.104(c).

       44.     Under the PMW A, overtime is calculated based on the number of hours worked in

a "workweek", defined in controlling regulations as "a period of 7 consecutive days". See 34 Pa.

Code § 231.42.

       45.     Throughout the relevant period, PMW A Section 8 required Defendant to "keep a

true and accurate record of the hours worked by each employee and the wages paid to each." See

43 P.S. § 333.108.

       46.     The PMWA provides that "any agreement between the employer and the worker"

does not serve as a defense to civil actions brought to recover wages owed under the Act.

       47.     Defendant has intentionally violated these provisions of the PMWA with respect to

the PA Class members by maintaining common timekeeping and compensation policies and

practices that include: failing to maintain accurate, contemporaneous records of the PA Class

members' work; requiring the PA Class members to regularly spend between IO and 15 minutes

per day on unpaid work (logging-in to a work computer, logging-in to Defendant's ADP

timekeeping system, addressing hardware and software problems, performing updates,

reconfiguring passwords, e-mailing their supervisor to describe their log-in problems); allowing

department managers and/or supervisors to "shave" one to two hours per month off their recorded




                                               11
         Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 15 of 17




work time to reduce the Company's labor costs; and thereby failing to pay them all wages owed,

including overtime premium wages

       48.     By engaging in this conduct, Defendant has acted with willful and/or reckless

disregard for Plaintiffs and the PA Class members' rights under the PMW A.

       49.     There is no language in the PMW A, no exception to the PMWA or its enabling

Regulations, or any applicable provision elsewhere in Pennsylvania law that permits Defendant to

avoid paying Plaintiff and the PA Class members for their overtime work, so Defendant has no

good faith justification or defense for failing to pay Plaintiff and the PA Class members all wages

mandated by the PMWA.

       50.     Defendant's failure to pay Plaintiff and the PA Class members all overtime wages

owed for all hours they work beyond 40 per week violates the PMWA and has caused them to

suffer economic harm.

       51.     Plaintiff and the PA Class members have been harmed as a direct and proximate

result of the unlawful conduct described here, because they have been deprived of overtime

premium wages owed for overtime-eligible work they performed and from which Defendant

derived a direct and substantial benefit.

       WHEREFORE, Plaintiff respectfully prays for an Order:

              a.      Certifying this matter to proceed as a collective action with respect
       to Count I and as a class action with respect to Count II;

               b.       Approving Plaintiff as an adequate Class representative;

               c.       Appointing Stephan Zouras, LLP to serve as Class Counsel;

             d.     Finding Defendant willfully violated the applicable provisions of the
       FLSA and PMW A by failing to pay all required overtime wages to Plaintiff and the
       FLSA Collective and PA Class members;

             e.    Granting judgment in favor of Plaintiff and the FLSA Collective and
       PA Class members against Defendant on Counts I and II;

                                                 12
.t.   •   l   \..'
                      Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 16 of 17




                            f.      Awarding all available compensatory damages in amounts to be
                     determined;

                            g.      Awarding all available liquidated damages m amounts to be
                     determined;

                            h.      Awarding pre-judgment interest on all compensatory damages due;

                            i.     Awarding a reasonable attorney's fee and reimbursement of all costs
                     and expenses incurred in litigating this action;

                            j.      Awarding equitable and injunctive relief precluding              the
                     continuation of policies and practices pled in this Complaint;

                            k.      Awarding any further relief the Court deems just, necessary and
                     proper; and

                            l.     Maintaining jurisdiction over this action to ensure Defendant's
                     compliance with the foregoing mandates.

                                                     JURY DEMAND

                     Plaintiff hereby demands a trial by jury in the above-captioned matter.




                     Dated: November l, 2018                       Isl David J. Cohen
                                                                  David J. Cohen
                                                                  STEPHAN ZOURAS LLP
                                                                  604 Spruce Street
                                                                  Philadelphia, PA 19106
                                                                  (215) 873-4836
                                                                  dcohen(d),stephanzouras.com

                                                                  Ryan F. Stephan
                                                                  James B. Zouras
                                                                  STEPHAN ZOURAS, LLP
                                                                  I 00 North Riverside, Suite 2150
                                                                  Chicago, IL 60606
                                                                  312-233-1550
                                                                  rstephan@stephanzouras.com
                                                                  jzouras@stephanzouras.com

                                                                  Counsel for Plaintiff and the Putative
                                                                  Collective I Class members


                                                             13
                        Case 2:18-cv-04718-JD Document 1 Filed 11/01/18 Page 17 of 17
DocuSign Envelope ID: 79601870-58C8-4C4A-B752-4A2718945740




                                  CONSENT TO BECOME PARTY PLAINTIFF
                                                  Garcia v. Vertical Screen
                               United States District Court, Eastern District of Pennsylvania

                                               Complete and Mail, Fax or Email to:

                                                       Stephan Zouras, LLP
                                              100 North Riverside Plaza, Suite 2150
                                                     Chicago, Illinois 60606
                                                      Fax to: (312) 233-1560
                                              Email to: lawyers@stephanzouras.com

                         By signing below, I state that I have been employed by Vertical Screen, or one of
                 its subsidiaries or affiliates ("Defendants"), and that I hereby consent to join this lawsuit
                 seeking unpaid overtime wages based on Defendants' alleged violations of the Fair Labor
                 Standards Act, 29 U.S.C. § 201, et. seq.

                        I hereby designate the law firm Stephan Zouras, LLP, to represent me for all
                 purposes of this action.
                         I also designate the Class Representative as my agent to make decisions on my
                 behalf concerning this lawsuit, the method and manner of conducting the lawsuit, the
                 entering of an agreement with Plaintiffs' counsel concerning attorneys' fees and costs,
                 and all other matters pertaining to this lawsuit.



                                                                l/w
                                                                    DocuSigned by

                 10/17/2018
                                                                .   D939FFB1 FCZ3488- - - - · - _
                 Date                                           Signature

                                                                William Garcia

                                                                Print Name


                            *Statute of limitations concerns mandate that you return
                              this form as soon as possible to preserve your rights.
